DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to preliminary amendment filed on 01/27/2020. Claims 3, 7, 11, 16, 18, 21, 26, and 28 were canceled. Claims 1-2, 4-6, 8-10, 12-15, 17, 19-20, 22-25, and 27 have been examined and pending in this application.
Claim Objections
Claim 6 is objected to because of the following informalities: incorrect claim dependency. Claim 6 depends from claim 3 which is canceled. Appropriate correction is required. For the purposes of this examination, it is assumed that claim 6 depends from claim 2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to non-statutory subject matter.
Applicant’s specification, pages 9-10, page 15, does not give an explicit definition of what is meant by “storage medium”. The specification merely provides examples of what is meant by storage medium. Given that the Applicant’s specification does not limit “medium" to being non-transitory, and given that claim 27 is drawn to at least one 
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory. The Examiner suggests adding the limitation “non-transitory” to “storage medium” to limit the claim scope to encompass only statutory subject matter. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 12-15, 19-20, 22-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warman et al. US 2006/0248373 (“Warman”).
As per independent claim 1, Warman teaches A data backup method (A computer-implemented method for redundantly saving electronic data is disclosed, para 0006), comprising:
receiving, by a second node, backup data transmitted by a first node according to a first cycle (Primary 104 stores data in primary storage 112 and sends a copy of the data to secondary 106 for backup storage, para 0020), wherein the first node and the second node are cooperation nodes to each other (Secondary 106 is a backup storage in the event that a failure of primary 104 should occur, para 0020);
deleting, by the second node, backup data of the first node locally stored in the second node according to a request of the first node (Primary 104 instructs secondary 106 to delete its backup copy. Upon receiving the instruction from the primary 104, the secondary 106 deletes the backup copy of the data saved on secondary storage 114, para 0022).
As per dependent claim 8, Warman discloses the method of claim 1. Warman teaches wherein deleting, by the second node, the backup data of the first node locally stored in the second node according to the request of the first node comprises: deleting, by the second node, first backup data locally stored in the second node according to the request of the first node, wherein the first backup data is data transmitted by the first node to a data platform (Primary 104 sends the data directly to target 108. Primary 104 notifies secondary 106 that target 108 confirmed the receipt of the data. Upon receiving notification of the confirmation by the target 108, secondary 106 deletes the backup copy of the data saved on secondary storage 114, para 0021).
As per dependent claim 10, Warman discloses the method of claim 1. Warman teaches wherein after receiving, by the second node, the backup data transmitted by the first node according to the first cycle, the method further comprises: verifying, by the second node, correctness of the backup data; in a case of the backup data being correct, transmitting, by the second node, a backup data reception confirmation message to the first node (Secondary 106 saves a backup copy of the data to secondary storage 114. Secondary 106 confirms to primary 104 when a backup copy of the data has been successfully saved, para 0020).
As per dependent claim 12, Warman discloses the method of claim 1. Warman teaches wherein the second node is a terminal or gateway, and the first node is a terminal or gateway (Primary 104 and secondary 106 are intermediate data transfer devices within the pathway of network 110 through which data is transferred as it is sent from source 102 to target 108, para 0020).
As per independent claim 13, Warman teaches A data backup method (A computer-implemented method for redundantly saving electronic data is disclosed, para 0006), comprising:
transmitting, by a first node, backup data to a second node according to a first cycle (Primary 104 stores data in primary storage 112 and sends a copy of the data to secondary 106 for backup storage, para 0020), wherein the first node and the second node are cooperation nodes to each other (Secondary 106 is a backup storage in the event that a failure of primary 104 should occur, para 0020);
uploading, by the first node, original data of the first node to a data platform according to a second cycle (Primary 104 sends the data directly to target 108, para 0020);
requesting, by the first node, the second node to delete the backup data locally stored in the second node (Primary 104 instructs secondary 106 to delete its 
As per dependent claim 14, Warman discloses the method of claim 13. Warman teaches wherein the second cycle is greater than the first cycle (Primary 104 sends a copy of the data to secondary 106 for backup storage. Secondary 106 sends a confirmation message to primary 104 that a backup copy of the data has been saved. Upon receiving the confirmation from the secondary 106, primary 104 transfers the data directly to target 108, para 0020. Since data is first sent to the secondary and after receiving a confirmation message from the secondary, the data is sent to the target, the second cycle is greater than the first cycle).
As per dependent claim 15, Warman discloses the method of claim 13. Warman teaches further comprising: transmitting, by the first node, backup data to a third node according to a third cycle (Primary 104 transfers the data to the next transfer device in the pathway to target 108, para 0023), wherein the first node and the third node are cooperation nodes to each other (The next transfer device is configured to store a backup copy of the data of the primary 104, para 0023),
 wherein the method further comprises: in a case of the first node being offline, transmitting, by each of the second node and the third node, a backup data recovery request message to the data platform; receiving, by one of the second node or the third node, a backup data recovery acceptance message transmitted by the data platform, and receiving, by the other of the second node and the third node, a backup data recovery rejection message transmitted by the data platform; and transmitting, by the one of the second node or the third node receiving the backup data recovery acceptance message, the backup data of the first node to the data platform, and deleting, by the other of the second node and the third node receiving the backup data recovery rejection message, the backup data of the first node (Server A, B, and C are located remotely from each other on a network and form a ring of backup servers to each other, para 0065. Server B fails, para 0066. Server C, which receives B backup data from Server B, determines that Server B has failed. Server C immediately begins sending to Target B all the B backup data that is saved in Server C's storage, paras 0067-0068).
As per dependent claim 19, this claim is rejected based on arguments provided above for similar rejected dependent claim 8.
As per dependent claim 20, Warman discloses the method of claim 13. Warman teaches wherein before requesting, by the first node, the second node to delete the backup data locally stored in the second node, the method further comprises: receiving, by the first node, a reception confirmation message for the original data, wherein the reception confirmation message is transmitted after the data platform verifies correctness of the original data (Upon successfully receiving the data, target 108 provides confirmation to primary 104 that the data has been received. Primary 104 notifies secondary 106 that target 108 confirmed the receipt of the data. Upon receiving notification of the confirmation by target 108, secondary 106 deletes the backup copy of the data saved on secondary storage 114, para 0021). 
As per dependent claim 22, this claim is rejected based on arguments provided above for similar rejected dependent claim 12.
wherein the third node is a terminal or gateway (The next transfer device is an intermediate data transfer device within the pathway of network 110 through which data is transferred as it is sent from source 102 to target 108, para 0020).
As per independent claim 24, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see FIG. 4 of Warman.
As per independent claim 25, this claim is rejected based on arguments provided above for similar rejected independent claim 13. For processor and memory see FIG. 4 of Warman.
As per independent claim 27, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a computer-readable memory see para 0050 of Warman.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Warman in view of Kapoor et al. US 2007/0185922 (“Kapoor”).
As per dependent claim 2, Warman discloses the method of claim 1. Warman teaches wherein after the second node performs data backup of the first node according to the first cycle (The primary 104 sends a copy of the data to secondary 106 for backup storage. Secondary 106 saves a backup copy of the data to secondary storage 114, para 0020), the method further comprises:
in a case of the first node being offline (The secondary 106 determines that a failure of primary 104 has occurred, para 0037), transmitting, by the second node, the backup data of the first node to a data platform (In response to determining that the primary has failed, the secondary 106 sends target 108 all saved primary backup data, para 0038).
Warman may not explicitly disclose, but in an analogous art in the same field of endeavor, Kapoor teaches wherein transmitting, by the second node, the backup data of the first node to the data platform comprises: transmitting, by the second node, a backup data recovery request message to the data platform (Referring to FIG. 5, at step 504, an application module receives a list of all backup versions from a backup server, para 0063 and FIG. 5);
after receiving a backup data recovery acceptance message fed back by the data platform (Referring to FIG. 5, at step 512, the application module sends a command set to the backup server, para 0063 and FIG. 5), transmitting, by the second node, the backup data of the first node locally stored in the second node to the data platform (Referring to FIG. 5, at step 514, the application module receives confirmation that the command was executed and a database was restored, para 0063 and FIG. 5).
Given the teaching of Kapoor, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify wherein transmitting, by the second node, the backup data of the first node to the data platform comprises: transmitting, by the second node, a backup data recovery request message to the data platform” and “after receiving a backup data recovery acceptance message fed back by the data platform, transmitting, by the second node, the backup data of the first node locally stored in the second node to the data platform”. The motivation would be that a point in time version of a database may be automatically restored without any user effort to determine which version to restore, para 0076 of Kapoor.
As per dependent claim 4, Warman in combination with Kapoor discloses the method of claim 2. Warman teaches wherein after transmitting, by the second node, the backup data of the first node locally stored in the second node to the data platform (In the event of a failure of the primary 104, the secondary 106 sends target 108 all saved primary data, para 0037 and FIG. 3), the method further comprises:
receiving, by the second node, a backup data confirmation message transmitted by the data platform (The secondary 106 determines whether target 108 has confirmed receipt of the primary backup data, para 0037 and FIG. 3);
deleting, by the second node, the locally stored backup data of the first node transmitted to the data platform (If secondary 106 determines that target 108 has confirmed the receipt of the primary data, then secondary 106 deletes the locally-stored primary backup data that has been confirmed by target 108, para 0038 and FIG. 3),
wherein the backup data confirmation message is fed back after the data platform confirms correctness of the received backup data (The data is deleted upon being notified that the data has been successfully transferred and received by target 108, para 0021).
As per dependent claim 5, Warman discloses the method of claim 1. Warman may not explicitly disclose, but in an analogous art in the same field of endeavor, Kapoor teaches wherein the backup data comprises: data generated by the first node during a period from time of last transmission of backup data from the first node to the second node to current time (A backup copy may include only data that has changed since the last full backup operation, para 0005).
Given the teaching of Kapoor, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Warman with “wherein the backup data comprises: data generated by the first node during a period from time of last transmission of backup data from the first node to the second node to current time”. The motivation would be that a point in time version of a database may be automatically restored without any user effort to determine which version to restore, para 0076 of Kapoor.
As per dependent claim 6, Warman in combination with Kapoor discloses the method of claim 2. Warman may not explicitly disclose, but Kapoor teaches wherein the backup data recovery request message comprises start time and end time of backup of the first node in a cooperation node of the first node (The backup server provides a list of all backup versions that includes a version at time t.sub.0 and a time t.sub.2 which is subsequent to time t.sub.0, para 0063),
or, the backup data recovery acceptance message comprises start time and end time of recovery of the backup data of the first node desired by the data platform (The application module formulates a command to restore the database at time t.sub.2 subsequent to time t.sub.0, para 0063).
The same motivation that was utilized for combining Warman and Kapoor as set forth in claim 2 is equally applicable to claim 6.
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected dependent claim 6.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Warman in view of Kodama et al. US 2009/0125577 (“Kodama”).
As per dependent claim 9, Warman discloses the method of claim 1. Warman may not explicitly disclose, but in an analogous art in the same field of endeavor, Kodama teaches further comprising: in a case of receiving the backup data transmitted by the first node, deleting, by the second node, second backup data locally stored in the second node exceeding a local storage capacity to satisfy the local storage capacity, wherein the second backup data is determined according to backup time (Since the backup destination storage has a limited capacity, a backup software deletes backup data that has passed its retention period before storing new backup data in the backup destination storage, para 0006). 
Given the teaching of Kodama, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Warman with “further comprising: in a case of receiving the backup data transmitted by the first node, deleting, by the second node, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132